DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features as claimed in claim 10 (a fastener) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 contain the trademark/trade name INCONEL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Merus et al. (4570715) in view of Varak et al. (2012/0204644).
 	Van Merus et al. discloses a cable comprising a high temperature connection terminal (16); a low temperature connection terminal (9); a high temperature resistant wire segment (15); and a low temperature wire segment (13) located 
 	Van Merus et al. does not disclose the low temperature wire segment having a bending radius smaller than that of the high temperature resistant wire segment (re claim 1).
 	Varak et al. discloses a cable (34) comprising a high temperature resistant wire segment which is made of INCONEL 600 ([0057]) (re claim 2).  It would have been obvious to one skilled in the art to use INCONEL 600 for the high temperature resistant wire segment of Van Merus et al. such that said wire segment can withstand high temperatures as taught by Varak et al.
 	It is noted that in the modified cable of Van Merus et al., the low temperature wire segment (copper) has a bending radius smaller than that of the high temperature resistant wire segment (INCONEL 600); the high temperature resistant wire segment has a temperature tolerance from 400ºC to 500ºC since it comprises material as claimed, and the modified cable can be used for transmitting an electrical signal; can be connected to a high temperature device via the high 
 	Re claim 3, it would have been obvious to one skilled in the art to connect the high/low temperature resistant wire segment with the high/low temperature connection terminal of Van Merus et al. by a tin soldering since tin soldering is a known means for connecting two elements together.
 
Claims 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Merus et al. in view of Varak et al. as applied to claim 1 above, and further in view of Sasaki et al. (9017858).
 	Van Merus et al. and Varak et al. disclose the invention substantially as claimed including the connecting member comprising a case (32, Fig. 4), wherein the case comprises openings at both ends and an internal accommodating space for containing an end portion of the high temperature resistant wire segment and an end portion of the low temperature wire segment, wherein the end portion of the high temperature resistant wire segment and the end portion of the low temperature wire segment are connected within the accommodating space (re claim 4); a high temperature resistant sealing portion (Fig. 4) being disposed within the accommodating space of the case, and the sealing portion is adapted to fix 
 	Van Merus et al. and Varak et al. do not disclose the end portions being connected by a nickel strip (re claim 4).  Sasaki et al. discloses an electrical connection comprising a nickel strip (2b) connecting a metal portion (2a) and a metal portion (3).  It would have been obvious to one skilled in the art to connect the high and low temperature end portions of Van Merus et al. with a nickel strip as taught by Sasaki et al. to meet the specific use of the resulting cable.
 	Re claim 5, it would have been obvious to one skilled in the art to connect the high and low temperature end portions of Van Merus et al. with the nickel strip 
 	Re claims 10 and 12, it would have been obvious to one skilled in the art to use a fastener or crimping plier to press an outer peripheral surface of the first limiting portion against the high temperature resistant wire segment to further secure the two elements since using a fastener or a crimping plier to secure two elements together is known in the art.

Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varak et al. in view of Van Merus et al.
 	Varak et al. discloses a cable comprising a high temperature connection terminal (36) and a high temperature resistant wire segment (34), wherein the high temperature connection terminal is connected to the high temperature resistant wire segment (re claim 1).  Varak et al. also discloses that the high temperature resistant wire segment is made of INCONEL 600 which would have a temperature tolerance from 400ºC to 500ºC (re claims 2 and 14).
 	Varak et al. does not disclose the cable comprising a low temperature connection terminal and a low temperature wire segment, wherein the low temperature connection terminal is connected to low temperature wire segment, wherein the high and low wire segments are connected by a connecting member, 
 	Van Merus et al. discloses a cable comprising a high temperature connection terminal (16), a high temperature resistant wire segment (15), a low temperature connection terminal (9) and a low temperature wire segment (13), wherein the low temperature connection terminal is connected to the low temperature wire segment, and wherein the high and low wire segments are connected by a connecting member (14).
 	It would have been obvious to one skilled in the art to connect the high temperature resistant wire segment (34) of Varak et al. to a low temperature wire segment having a low temperature connection terminal thereon, by a connecting member as taught by Van Merus et al. to provide an interconnection therefrom for multiple transmission purposes.
 	It is noted that in the modified cable of Varak et al., the low temperature wire segment is located between the high temperature connection terminal and the low temperature connection terminal, the low temperature wire segment (copper) has a bending radius smaller than that of the high temperature resistant wire segment (INCONEL 600), the modified cable can be used for transmitting an electrical signal; can be connected to a high temperature device via the high temperature connection terminal; and can be connected to a normal temperature 
 	Re claim 15, it would have been obvious to one skilled in the art to connect the high/low temperature resistant wire segment with the high/low temperature connection terminal in the modified Varak et al. cable by a tin soldering since tin soldering is a known means for connecting two elements together.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Varak et al. in view of Van Merus et al. as applied to claim 13 above, and further in view of Sasaki et al.
 	Varak et al. and Van Merus et al. disclose the invention substantially as claimed including the connecting member comprising a case (Van Merus et al., 32, Fig. 4), wherein the case comprises openings at both ends and an internal accommodating space for containing an end portion of the high temperature resistant wire segment and an end portion of the low temperature wire segment, wherein the end portion of the high temperature resistant wire segment and the end 
 	Varak et al. and Van Merus et al. do not disclose the end portions being connected by a nickel strip (re claim 16).  Sasaki et al. discloses an electrical connection comprising a nickel strip (2b) connecting a metal portion (2a) and a metal portion (3).  It would have been obvious to one skilled in the art to connect the high and low temperature end portions in the modified cable of Varak et al. 
 	Re claim 17, it would have been obvious to one skilled in the art to connect the high and low temperature end portions in the modified cable of Varak et al. with the nickel strip taught by Sasaki et al. by tin soldering since tin soldering is a known means for connecting two elements together.

Allowable Subject Matter
Claims 8, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
 	Regarding the drawings, applicant argues that "fastener" in claim 10 is a tool used during the assembly of the claimed product, and does not define the specific structure of the claimed cable.  Thus, there is no need to show the feature "fastener" in the drawings.  Examiner would disagree.  Claim 10 calls for "a is provided on an outer peripheral surface of the limiting protrusion."  Accordingly, such limitations define the specific structure of the claimed cable.
 	Regarding the 112(b) rejection, applicant argues that the rejection is unreasonable because Varak et al. (reference of record) uses similar expression, [0056], to refer to a certain material.  Examiner would disagree.  Varak et al. does not use the trade mark or trade name in the claims.
 	Regarding the 103 rejection, applicant argues that Van Merus et al. relates to a different technical field from the present application and Varak et al., and the person skilled in the art will not combine Van Merus and Varak.  Examiner would disagree.  Van Merus is in the technical field of the present application and Varak, namely electrical cables.  Varak is directed to cable/termination at high temperature.  Van Merus, likewise, is concerned with cable/termination at high temperature.  Cable of Van Merus comprises a core used at high temperature and a mineral insulation surrounding the core.  Varak discloses a cable comprises a core used at high temperature and a mineral insulation surrounding the core ([0056], hard line cable uses mineral insulator).  Varak also discloses INCONEL 600 is a material can withstand high temperatures.  Accordingly, one skilled in the art would have motivated to use the material taught by Varak for the high temperature core of Van Merus.
In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (“The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.”).  Moreover, “[w]here, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of [the] claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977); see also In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986).
 	Applicant argues that Van Merus does not disclose using different materials for the two sections.  Examiner would disagree.  Van Merus does not disclose using different materials for the two sections, however Van Merus does teach the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847